  Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 1 of 15 PageID #:343



                                                                     FILED
                                                                          IUL Z 4 Zats
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS                JUD.qE v-lTGlNtA M, KENDALL
                             EASTERN DIVISION                          U.S DISTRICTCOURT

UNITED STATES OF AMERICA
                                                   No. 18 CR 496
      v.
                                                   Judge Virginia M. Kendall
FELICIA BRINSON

                               PLEA AGREEMENT

       1.    This Plea Agreement between the United States Attorney for the
Northern District of Illinois, JOHN R. LAUSCH, JR., and defendant FELICIA

BRINSON, and her attorney, GERARDO GUTIERR EZ, ismade pursuant to Rule             11   of

the Federal Rules of Criminal Procedure and is governed in part by Rule 11(c)(1)(A), as

more fully set forth below. The parties to this Agreement have agreed upon the

following:

                               Charqes in This Case

      2.     The indictment in this case charges defendant with possession with intent

to distribute a controlled substance, namely, 28 grams or more of a mixture and

substance containing a detectable amount of cocaine base, a Schedule     II   Controlled

Substance, in violation of Title 21, United States Code, Section 841(a)(1) (Count One);

and possession of a firearm, namely, a loaded .25 caliber pistol, bearing no serial

number, in furtherance of a drug trafficking crime for which she may be prosecuted in

a court of the United States, in violation of Title 18, United States Code, Section

92a(c)(1)(A) (Count Two).
    Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 2 of 15 PageID #:343




        3.    Defendant has read the charges against her contained in the indictment,

and those charges have been fully explained to her by her attorney.

        4.    Defendant fully understands the nature and elements of the crimes with

which she has been charged.

                 Charse to Which Defendant Is Pleading Guiltv

        5.    By this Plea Agreement, defendant agrees to enter a voluntary plea of

guilty to the following count of the indictment: Count Two, which charges defendant

with possession of a firearm, namely, a loaded .25 caliber pistol, bearing no serial

number, in furtherance of a drug trafficking crime for which she may be prosecuted in

a court of the United States, in violation of Titte 18, United. States Code, Section

92a(c)(1)(A). In addition, as further provided below, defendant agrees to the entry of a

forfeiture judgment.

                                    Factual Basis

        6.    Defendant will plead guilty because she is in fact guilty of the charge

contained in Count Two of the indictment. In pleading guilty, defendant admits the

foltowing facts and that those facts establish her guilt beyond. a reasonable doubt, and

establish a basis for forfeiture of the property described elsewhere         in this   Plea

Agreement:

        On or about August 10, 2018, at Chicago, in the Northern District of lllinois,

Eastern Division, defendant, Felicia Brinson, did knowingly possess   a   firearm, namely,

a   loaded. .25 caliber pistol, bearing no serial number,    in   furtherance of a drug

trafficking crime for which she may be prosecuted. in a court of the United States,
  Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 3 of 15 PageID #:343




namely, possession with intent to distribute a controlled substance, in violation of Title

18, United States Code, Section 92a(c)(1)(A).

       More specifically, orr August 10, 2018, defendant lived          in a one-bedroom
apartment on the 4200 block of West Cermak           in   Chicago, Illinois.   In   defendant's

bedroom in that apartment, defendant knowingly possess eda .25 caliber pistol loaded

with three live rounds of ammunition, bearing no serial number, wrapped in a white

towel together with a bag of approximately   77   .3 grams of crack cocaine. The defendant

kept the firearm in part to protect the crack cocaine, which defendant intended to give

to others.

       Defendant knowingly possessed the firearm and crack cocaine. Defendant

acknowledges   that the narcotics she stored with the firearm tested positive for
approximately 77.3 grams of cocaine base. Defendant also acknowledges that she

intended to distribute the crack cocaine and that she possessed the firearm in

furtherance ofher possession ofthe crack cocaine.

                          Maximum Statutory Penalties

       7.    Defend.ant understands that the charge to which she is plead.ing guilty

carries the following statutory penalties:

             a.     A   maximum sentence of life imprisonment, and a statutory

mandatory minimum sentence of five years. Pursuant to Title 18, United States Code,

Section 3561, defendant may not be sentenced to a term of probation for this offense.

This offense also carries a maximum fine of $250,000. Defendant further understands
  Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 4 of 15 PageID #:343




that the judge also may impose a term of supervised release of not more than five

years.

              b.    Pursuant to Title 18, United States Code, Section 3013, defendant

will be assessed $100 on the charge to which she has pled guilty, in addition to any

other penalty imposed.

                       Sentencing Guidelines Calculations

         8.   Defendant understands that        in determining a sentence, the Court is
obligated to calculate the applicable Sentencing Guidelines range, and to consider that

range, possible departures under the Sentencing Guidelines, and other sentencing

factors und"er 18 U.S.C.   S   3553(a), which include: (i) the nature and circumstances of

the offense and the history and characteristics of the defendant; (ii) the need for the

sentence imposed to reflect the seriousness of the offense, promote respect for the law,

and provide just punishment for the offense, afford adequate deterrence to criminal

cond"uct, protect the public from      further crimes of the defendant, and provid.e the

defendant with needed educational or vocational training, medical care, or other

correctional treatment     in the most effective manner; (iii) the kinds of sentences
available; (iv) the need to avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct; and (v) the need to

provide restitution to any victim of the offense.

         9.   For purposes of calculating the Sentencing Guidelines, the parties agree

on the following points:
     Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 5 of 15 PageID #:343




               a.           Applicable Guidelines. The Sentencing Guidelines to          be

considered    in this   case are those   in effect at the time of sentencing. The following
statements regarding the calculation of the Sentencing Guidelines are based on the

Guidelines Manual currently in effect, namely the November 2018 Guidelines Manual.

               b.           Offense Level Calculations.

                                 Pursuant to Guideline$2K2.4@), the Guideline sentence for

Count Two is the minimum term of imprisonment required by statute, namely a term

of imprisonment of five years.

                      ii.        If the Court determines at the time of sentencing      that

defendant has clearly demonstrated a recognition and affirmative acceptance of

personal responsibility for her criminal conduct within the meaning of Guideline

$    3E1.1(a), including by furnishing the United States Attorney's Office and the

Probation Office with all requested financial information relevant to her ability to

satisfi, any fine that may be imposed in this case, a two-Ievel reduction in the offense

level will be appropriate. The government reserves the right to take whatever position

it   deems appropriate at the time of sentencing with respect to whether defendant has

accepted responsibility within the meaning of Guid.eline $ 3E1.1(a).

                     r11.        If the Court determines that defendant has fully   accepted

responsibility within the meaning of Guideline $ 3E 1.1(a), and that the offense level is

16 or higher prior to the application of any reduction for acceptance of responsibility

pursuant to   S   3E1.1(a), the government wiII move for an additional one-level red.uction

in the offense levelpursuant to Guideline         S 3E1.1@) because d.efendant   has timely
 Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 6 of 15 PageID #:343




notified the government of her intention to enter a plea of guilty, thereby permitting

the government to avoid preparing for trial and permitting the Court to allocate its

resources efficiently

              c.    Crirninal History Category. With regard to               determining

defendant's criminal history points and criminal history category, based on the facts

now known to the government, defendant's criminal history points equal zero and

defendant's criminal history category is I.

              d.    Anticipated Advisory Sentencing Guidelines Range.
Therefore, based on the facts now known to the government, the statutorily authorized

minimum sentence of five years' imprisonment shall be the guideline sentence,

pursuant to Guideline   SS   2K2.4b) and 5G1.1&).

              e.    Defendant and her attorney and the government acknowledge that

the above guidelines calculations are preliminary in nature, and are non-binding

predictions upon which neither party is entitled to rely. Defendant und.erstands that

further review of the facts or applicable legal principles may lead the government to

conclude that different or additional guidelines provisions apply in this case. Defendant

understands that the Probation Office will conduct its own investigation and that the

Court ultimately determines the facts and law relevant to sentencing, and that the

Court's d.eterminations govern the final guid.eline calculation. Accordingly, the validity

of this Agreement is not contingent upon the probation officer'S or the Court's
concurrence   with the above calculations, and defendant shall not have a right to
withdraw her plea on the basis of the Court's rejection of these calculations.
 Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 7 of 15 PageID #:343




       10.   Both parties expressly acknowledge that this Agreement is not governed

by Fed. R. Crim. P. 11(c)(1)@), and that errors in applying or interpreting any of the

sentencing guidelines may be corrected by either party prior to sentencing. The parties

may correct these errors either by stipulation or by a statement to the Probation Office

or the Court, setting forth the disagreement regarding the applicable provisions of the

guidelines. The validity of this Agreement will not be affected by such corrections, and

defendant shall not have a right to withdraw her plea, nor the government the right to

vacate this Agreement, on the basis of such corrections.

                       Agreements Relating to Sentencing

       11.   Each party is free to recommend whatever sentence it deems appropriate.

       12. It is und.erstood by the parties that the sentencing judge is neither a party
to nor bound by this Agreement and may impose a sentence up to the maximum

penalties as set forth above. Defendant further acknowledges that if the Court does not

accept the sentencing recommendation of the parties, defendant     will have no right to

withdraw her guilty plea.

       13.   Defendant agrees to pay the special assessment of $100 at the time of

sentencing with a cashier's check or money order payable to the Clerk of the U.S.

District Court.

       14.   After sentence has been imposed on the count to which defendant pleads

guilty as agreed herein, the government will move to dismiss the remaining count of

the indictment as to defendant.
  Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 8 of 15 PageID #:343




                                         Forfeiture

       15.       Defendant understands that by pleading guilty, she will be subject to

forfeiture to the United States all right, title, and interest that she has in anyproperty

involved in the offense.

       16.       Defend"ant agrees to forfeiture of the following specific property to the

United States: a .25 caliber pistol, bearing no serial number, and              associated

ammunition seized from her apartment on or about August 10, 2018. In doing                so,

defendant admits that the property described above represents property involved in the

offense, as alleged in the indictment. Defendant consents to the immediate entry of a

preliminary order of forfeiture as to this specific property, thereby extinguishing any

right, title, or interest defendant has in it. If any of the specific property is not yet in

the custody of the United States, defendant agrees to seizure of that property    so   that   it
may be disposed of according to law.

       17   .    Defendant understands that forfeiture shall not be treated as satisfaction

of any fine, cost of imprisonment, or any other penalty the Court may impose upon

defendant in addition to the forfeiture judgment.

       18.       Defendant agrees to waive all constitutional, statutory, and equitable

challenges      in any   manner, including but not limited to direct appeal or a motion

brought under Tit1e 28, United States Code, Section 2255, to any forfeiture and/or

aband.onment carried out in accordance with this agreement on any grounds, including

that the forfeiture constitutes an excessive fine or punishment. The waiver in this



                                              8
  Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 9 of 15 PageID #:343




paragraph does not apply to a claim of involuntariness or ineffective assistance of

counsel.

           Acknowledgments and Waivers Regarding Plea of Guiltv

                                    Nature of Agreement

       19.    This Agreement is entirely voluntary and represents the entire agreement

between the United States Attorney and defendant regarding defendant's criminal

Iiability in case 18 CR 496.

       20.    This Agreement concerns criminal liability on1y. Except as expressly set

forth in this Agreement, nothing herein shall constitute a limitation, waiver, or release

by the United" States or any of its agencies of any ad.ministrative or judicial civil claim,

demand, or cause of action it may have against defendant or any other person or entity.

The obligations of this Agreement are limited to the United States Attorney's Offi,ce for

the Northern District of Illinois and cannot bind any other federal, state, or local

prosecuting, administrative, or regulatory authorities, except as expressly set forth in

this Agreement.

                                     Waiver of Rights

       21.    Defendant understands that by pleading guilty she surrenders certain

'rights, including the following:

              a.     Trial rights.    Defendant has the right to persist in a plea of not

guilty to the charges against her, and if she does, she would have the right to a public

and speedy trial.



                                             I
 Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 10 of 15 PageID #:343




                               The   trial could be either a jury trial or a trial by the judge

sitting without a jury. However, in order that the trial be conducted by the judge

sitting without   a   jury, defendant, the government, and the judge all must agree that

the trial be conducted by the judge without a jury.

                       ii.     If the trial is a jury trial, the jury would be composed       of

twelve citizens from the district, selected at random. Defendant and her attorney would

participate in choosing the jury by requesting that the Court remove prospective jurors

for cause where actual bias or other disqualification is shown, or by removing
prospective jurors without cause by exercising peremptory challenges.

                      111.     If the trial is a jury trial, the jury would be instructed that

defendant is presumed innocent, that the government has the burden of proving

defendant guilty beyond a reasonable doubt, and that the jury could not convict her

unless, after hearing        all the evidence, it was persuaded of her guilt beyond a
reasonable doubt and that it was to consider each count of the indictment separately.

The jury would have to agree unanimously as to each count before             it   could return a

verdict of guilty or not guilty as to that count.

                      iv.      If the trial is held by the judge without a jury, the judge
would find the facts and determine, afber hearing all the evidence, and considering

each count separately, whether or not the judge was persuaded. that the government

had established defendant's guilt beyond a reasonable doubt.

                       v.      At a trial, whether by a jury or a judge, the government
would be required to present its witnesses and other evidence against defendant.

                                                10
 Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 11 of 15 PageID #:343




Defendant would be able to confront those government witnesses and her attorney

would be able to cross-examine them.

                   vr-          At a trial,   defendant could present witnesses and other

evidence   in her own behatf. If the witnesses for defendant would not appear
voluntarily, she could require their attendance through the subpoena power of the

Court. A defend.ant is not required to present any evidence.

                   vii.         At a trial, defendant would have a privilege against     self-

incrimination so that she could decline to testify, and no inference of guilt could be

drawn from her refusal to testifu. If defend.ant desired to do so, she could testifu in her

own behalf.

                v111.           With respect to forfeiture, defendant understands that if the

case were tried before a      jury, she would have a right to retain the jury to determine

whether the government had established the requisite nexus between defendant's

offense and any specific property alleged to be subject to forfeiture.

              b.          Waiver of appellate and collateral rights. Defendant further

understands she is waiving all appellate issues that might have been available if she

had exercised her right to trial. Defend.ant is aware that Title 28, United. States Code,

Section L29L, and Title 18, United States Code, Section        37   42, afford a defendant the

right to appeal her conviction          and.   the sentence imposed. Acknowledging this,
defendant knowingly waives the right to appeal her conviction, any pre-trial rulings by

the Court, and any part of the sentence (or the manner in which that sentence was

d.etermined), including any term of imprisonment and fine              within the maximums
                                                 11
 Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 12 of 15 PageID #:343




provided by law, and including any order of forfeiture, in exchange for the concessrons

made by the United States in this Agreement. In addition, defendant also waives her

right to challenge her conviction and sentence, and the manner in which the sentence

was determined, in any collateral attack or future challenge, including but not limited

to a motion brought under Title 28, United States Code, Section 2255. The waiver in

this paragraph does not apply to a claim ofinvoluntariness or ineffective assistance of

counsel, nor does       it prohibit   defendant from seeking a reduction of sentence based

directly on a change in the law that is applicable to defendant and that, prior to the

filing of defendant's request for relief, has been expressly made retroactive by anAct of

Congress, the Supreme Court, or the United States Sentencing Commission.

       22.   Defendant understands that by pleading guilty she is waiving all the

rights set forth in the prior paragraphs. Defendant's attorney has explained those

rights to her,   and"   the consequences of her waiver of those rights.

        Presentence Investigation Report/Post-Sentence Supervision

       23.   Defendant understands that the United States Attorney's Office in its

submission   to the Probation Office as part of the           Pre-Sentence Report and at

sentencing shall fully apprise the District Court and the Probation Office of the nature,

scope, and extent       ofdefendant's conduct regarding the charges against her, and related

matters. The government will make known all matters in aggravation and mitigation

relevant to sentencing.

       24.       Defendant agrees to truthfully and completely execute a Financial

Statement (with supporting documentation) prior to sentencing, to be provided to and

                                                 l2
    Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 13 of 15 PageID #:343




shared among the Court, the Probation Office, and the United States Attorney's Offrce

regarding all details of her financial circumstances, including her recent income tax

returns as specified by the probation officer. Defendant understands that providing

false or incomplete information, or refusing to provide this information, may be used as

a basis   for denial of a reduction for acceptance of responsibility pursuant to Guideline

S   3E1.1 and enhancement of her sentence for obstruction of justice under Guideline

S   3C1.1, and may be prosecuted as a violation of Title 18, United States Code, Section

1001 or as a contempt of the Court.

          25.   For the purpose of monitoring defendant's compliance with her obligations

to pay a fine during any term of supervised release to which defendant is sentenced,

defend.ant further consents to the disclosure by the IRS to the Probation Office and the

United States Attorney's Office of defendant's individual income tax returns (together

with extensions,     correspondence, and other    tax information) filed subsequent to

d.efendant's sentencing, to and including the     final year of any period of supervised.

release to which defendant is sentenced. Defendant also agrees that a certified copy of

this Agreement shall be sufficient evidence of defend.ant's request to the IRS to disclose

the returns and return information, as provided for in Title 26, United States Code,

Section 6103G).

                                      Other Terrns

          26.   Defendant agrees to cooperate with the United States Attorney's Office in

collecting any unpaid fine for which defendant is liable, including providing financial

statements and supporting records as requested by the United States Attorney's Office.

                                             13
 Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 14 of 15 PageID #:343




      27   .   Defendant understands that, if convicted, a defendant who is not a United

States citizen may be removed from the United States, denied citizenship, and denied

admission to the United States in the future.

                                      Conclusion

      28.      Defendant understands that this Agreement will be filed with the Court,

will become a matter of public record, and may be disclosed to any person.

      29.      Defendant understands that her compliance with each part of this

Agreement extends throughout the period of her sentence, and failure to abide by any

term of the Agreement is a violation of the Agreement. Defendant further understands

that in the event she violates this Agreement, the government, at its option, may move

to vacate the Agreement, rendering it null and void, and thereafter           prosecute

defendant not subject to any of the limits set forth in this Agreement, or may move to

resentence defendant or require defendant's specific performance of this Agreement.

Defendant understands and agrees that in the event that the Court permits defendant

to withdraw from this Agreement, or defendant breaches any of its terms and the

government elects to void. the Agreement and prosecute d.efend.ant, any prosecutions

that are not time-barred by the applicable statute of limitations on the date of the

signing of this Agreement may be commenced against defendant in accordance with

this paragraph, notwithstanding the expiration of the statute of limitations between

the signing of this Agreement and the commencement of such prosecutions.

      30.      Should the judge refuse    to accept defendant's plea of guilty, this
Agreement shall become null and void and neither party will be bound to it.

                                           L4
 Case: 1:18-cr-00496 Document #: 86 Filed: 07/24/19 Page 15 of 15 PageID #:343




       31.         Defendant and her attorney acknowledge that no threats, promises, or

representations have been made, nor agreements reached, other than those set forth in

this Agreement, to cause d.efend.ant to plead guilty.

       32.         Defendant acknowledges that she has read this Agreement and carefully

reviewed each provision with her attorney. Defendant further acknowledges that she

understands and voluntarily accepts each and every term and condition of this

Agreement.



AGREED     rHrs DArE:
                            z7--
                            ={ ', ^{r,              ^r/7
               (
      R. LAUSCH, JR.                                    CIA BRINSON
United States Attorney
   ----7{---
TOBARA S. RICHARDSON                               GERARDO GUTIERREZ
Assistant U.S. Attorney                            Attorney for Defendant




                                              15
